Citation Nr: 9933545	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-45 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a thalamic infarct, claimed to have resulted 
from percutaneous transluminal coronary angioplasty (PTCA) 
performed at a VA facility in February 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability.  In a decision dated in May 
1998, the Board affirmed the RO's denial.  

Subsequently, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court).  On the basis of a Joint Motion for 
Remand and for a Stay of Proceedings, the Veterans Claims 
Court vacated the Board's May 1998 decision, and remanded the 
case pursuant to 38 U.S.C.A. § 7252(a) by Order entered March 
13, 1999.


REMAND

As an initial matter, the Board finds that a determination 
with respect to well-groundedness need not be made in this 
instance as the development needed is mandated by an Order of 
the Veterans Claims Court. 

Although two separate VA examination reports discussed the 
veteran's claim in detail and concluded that the veteran's 
additional disability was not the result of a February 1996 
PTCA, the Veterans Claims Court expressed concerns about two 
separate notations which suggested that the veteran's 
thalamic infarction may have been the result of PTCA debris.  
The Joint Motion indicated that this placed the evidence in 
equipoise.  Given the finding that there apparently are equal 
and conflicting medical opinions (in clinical notations and 
examination reports) regarding the cause  of the veteran's 
cerebrovascular accident, the Board finds that a remand is 
necessary to clarify this matter. 

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should ask the appellant to 
identify any physicians, hospitals, or 
treatment centers (private, VA or 
military) who have provided him with 
treatment for a thalamic infarction 
and/or a cerebrovascular accident, not 
already associated with the claims file.  
The RO should contact obtain complete 
clinical records of all such treatment.  
If private treatment is reported and 
those records are not obtained, the 
appellant and his representative should 
be informed of this and given an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (1999). 

2.  The appellant should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  Thereafter, and whether additional 
records are obtained or not, the entire 
claims file should be directed to a VA 
neurologist who has not previously 
reviewed the veteran's case for a medical 
opinion regarding the etiology of the 
veteran's thalamic infarction.  
Specifically, after reviewing the 
records, the examiner should express an 
opinion as to the following:

Did the veteran incur any additional 
disability as a result of a percutaneous 
transluminal coronary angioplasty (PTCA) 
performed in February 1996?

The examiner should comment on the 
apparent conflict between a February 1996 
Discharge Summary note and a May 28, 
1996, Medical Certificate, which suggest 
that the veteran's thalamic infarct was 
related to a PTCA procedure, and the two 
separate VA examination reports, dated in 
June 1996 and November 1996, which 
indicate that his stroke was not the 
result of a PTCA procedure.  The 
examiner/reviewer should provide a 
detailed explanation of the rationale for 
any opinion given.  

4.  The RO must then review the claims 
folder and ensure that all of the 
foregoing development is completed.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998) (compliance of a 
Court or Board directive is neither 
optional nor discretionary). 

5.  The RO should then readjudicate the 
claim of entitlement to benefits under 
38 U.S.C.A. § 1151.  If it remains 
denied, the appellant and his 
representative should be provided an 
appropriate supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


